1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 3:18-mj-20586-JLB-GPC
12                                     Plaintiff,
                                                        ORDER DENYING APPEAL OF
13   v.                                                 MAGISTRATE JUDGE DECISION
     JUAN CARLOS BARTOLON-GOMEZ,                        AND AFFIRMING CONVICTION
14
                                                        AND JUDGMENT
15                                   Defendant.

16
17
18
19                                     I. INTRODUCTION
20         Before the Court is Defendant Juan Carlos Bartolon-Gomez’s appeal of the
21   judgment entered against him by the Magistrate Judge. ECF No. 11. On August 2, 2018,
22   the United States filed a Complaint against Bartolon for one count of 8 U.S.C. §
23   1325(a)(2), for knowingly eluding examination and inspection by immigration officers, a
24   misdemeanor. Compl., ECF No. 1. Bartolon pleaded guilty to one count of 8 U.S.C. §
25   1325 before the Magistrate Judge, and the Magistrate Judge entered a Judgment against
26   Bartolon on August 7, 2018. Judgment, ECF No. 7.
27         On August 15, 2018, Bartolon filed a notice of appeal to the district court. ECF
28   No. 11. The appeal is timely, and the Court has jurisdiction over the appeal pursuant to
                                                    1

                                                                             3:18-mj-20586-JLB-GPC
1    18 U.S.C. § 3402. Bartolon asserts that his guilty plea was involuntary. Federal Rule of
2    Criminal Procedure 11(b)(2) provides that “[b]efore accepting a plea of guilty or nolo
3    contendere, the court must address the defendant personally in open court and determine
4    that the plea is voluntary and did not result from force, threats, or promises (other than
5    promises in a plea agreement).
6                                         II. DISCUSSION
7    A.    Standard of Review
8          The voluntariness of a guilty plea, and the sufficiency of a Rule 11 plea colloquy
9    are both reviewed de novo. United States v. Aguilar-Vera, 698 F.3d 1196, 1200 (9th Cir.
10   2012). In addition, “[t]he harmless error standard applies to errors preserved by
11   objections raised during a plea proceeding.” Aguilar-Vera, 698 F.3d at 1200 (citing Fed.
12   R. Crim. P. 11(h)). Under this standard, if the government shows that the defendant
13   would have pleaded guilty even without the Rule 11 error, the court must affirm. United
14   States v. Escamilla-Rojas, 640 F.3d 1055, 1061 (9th Cir. 2011).
15   B.    Analysis
16         On appeal, Bartolon asserts that the Magistrate Judge erred by failing to conduct a
17   sufficient inquiry under Federal Rule of Criminal Procedure 11(b) prior to accepting his
18   guilty plea. Def.’s Br., ECF No. 15 at 13. Specifically, Bartolon argues that the
19   Magistrate Judge should have inquired about Bartolon’s pre-plea conditions to determine
20   whether the conditions affected his decision to plead guilty. Id. at 14-17.
21         Here, prior to accepting Defendant’s guilty plea, the Magistrate Judge conducted a
22   pre-plea colloquy in compliance with Rule 11(b). The Magistrate Judge informed
23   Defendant of and individually asked him whether he understood the nature of the
24   charges, the elements of the charges, the rights he was giving up, the applicable
25   maximum possible penalties he was facing, and the possible immigration-related
26   consequences of his conviction. Hr’g Tr., ECF No. 10 at 36-37, 39, 41-43. The
27   Magistrate Judge further questioned Defendant regarding whether there was anything
28   such as medication or something else in his background that would prevent him from
                                                   2

                                                                               3:18-mj-20586-JLB-GPC
1    understanding or participating in the hearing. Id. at 27-29. The Magistrate Judge
2    confirmed the factual basis for the plea. Id. at 47-49. The Magistrate Judge also
3    confirmed that defense counsel communicated the Government’s plea offer to Bartolon
4    and that counsel discussed the advantages and disadvantages of pleading guilty with and
5    without a plea agreement. Id. at 39-40. Upon determining that Defendant’s guilty plea
6    was made knowingly and voluntarily, the Magistrate Judge accepted the guilty plea. Id.
7    at 54. As such, the Magistrate Judge’s plea colloquy satisfied the requirements of Rule
8    11.
9          Defendant argues that the Magistrate Judge violated Rule 11(b) by failing to
10   conduct a further inquiry into his pre-plea conditions. Def.’s Br. at 1, 10-15. Bartolon
11   argues that the voluntariness inquiry was lacking given that there existed a “red flag” of
12   Bartolon’s pre-hearing conditions that required a further inquiry by the magistrate judge.
13   As to the “red flag,” in his appellate brief, Bartolon cites to various extra-record sources
14   regarding the general conditions at Border Patrol stations. Id. at 5-8. However, the
15   Court’s review of whether a court’s colloquy satisfies the requirements of Rule 11 “is
16   limited to the record of the plea proceeding at issue.” United States v. Van Doren, 182
17   F.3d 1077, 1080 (9th Cir. 1999).
18         In support of his contention that the Magistrate Judge should have inquired
19   regarding his pre-plea conditions, Bartolon relies primarily on the Ninth Circuit’s
20   decision in United States v. Carter, 795 F.3d 947 (9th Cir. 2015). Def.’s Br. at 10-12. In
21   Carter, the Ninth Circuit held that “if a district court learns that a defendant is under the
22   influence of some medication, it has a duty to determine, at a minimum, what type of
23   drug the defendant has taken and whether the drug is affecting the defendant’s mental
24   state.” 795 F.3d at 954.
25         The record is devoid as to the pre-plea conditions that Bartolon himself
26   experienced or any assertion that Bartolon’s condition affected his decision to plea or his
27   mental state. See United States v. Genchi-Angel, No. 18-MJ-20277-JMA-CAB, 2018 WL
28   4468843, at *1 (S.D. Cal. Sept. 18, 2018) (rejecting the defendant’s challenge to his plea
                                                    3

                                                                                3:18-mj-20586-JLB-GPC
1    proceedings where the defendant “made no factual showing at his initial appearance, or
2    with his appeal, that he was personally subjected to any such coercive conditions or that
3    his overnight experience with border patrol rendered him incompetent to enter an
4    informed and voluntary plea”). Bartolon has failed to show that the Magistrate Judge
5    committed error during his plea proceedings.
6                                      III. CONCLUSION
7          For the reasons above, the Court denies Bartolon’s appeal and affirms his conviction
8    and judgment.
9    IT IS SO ORDERED.
10   Dated: November 13, 2018
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  4

                                                                             3:18-mj-20586-JLB-GPC
